Case 3:19-cv-01226-L-AHG Document 64 Filed 10/27/20 PageID.8177 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK BECKINGTON
     Supervising Deputy Attorney General
 3   JENNIFER E. ROSENBERG
     Deputy Attorney General
 4   State Bar No. 275496
       300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
       Telephone: (213) 269-6617
 6    Fax: (916) 731-2124
       E-mail: Jennifer .Rosenberg@doj.ca. gov
 7   Attorneys for Defendants Xavzer Becerra, in
     his official cqpacity as Attorney General of
 8   the State of California, and Luis Lopez,
     in his official capacity as Director of
 9   the Department of Justice Bureau of
     Firearms
10
                      IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   Matthew Jones, et al.,                         3:19-cv-01226-L-AHG
16                                    Plaintiffs,
17               v.                                 JOINT MOTION TO MODIFY
                                                    DEADLINE FOR CLOSE OF FACT
18                                                  DISCOVERY
     Xavier Becerra, in his official capacity
19   as Attorney General of the State of      Dept:             5B
     California, et al.,
20                                            Judge:            The Honorable M. James
                                 Defendants.                    Lorenz and Magistrate
21                                                              Judge Alison H~ Goddard
22                                                  Final Pretrial Conference
                                                    Date:         August 9, 2021
23
                                                    Action
24                                                  Filed:      July 1, 2019
25                                                  First Amended Complaint
                                                    Filed:     July 30, 2019
26
                                   Second Amended Complaint
27 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Filed:   November 8, 2019
28

             Joint Motion to Modify Deadline for Close of Fact Discovery (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 64 Filed 10/27/20 PageID.8178 Page 2 of 5



1          Plaintiffs Matthew Jones, et al., and Defendants Xavier Becerra (in his
2    official capacity as Attorney General of the State of California) and Luis Lopez (in
3    his official capacity as Director of the Department of Justice Bureau ofFirearms), 1
4    through their respective counsel of record, and pursuant to Civil Local Rules 7 .1 and
5    7.2, hereby jointly move the Court for modification of the deadline for close of fact
6    discovery set forth in the operative scheduling order in this matter. ECF No. 58.
7    This joint motion is supported by the declaration of Jennifer E. Rosenberg, filed
 8   concurrently herewith. The parties previously sought one modification of the
 9   Court's original scheduling order; that modification moved all dates set forth in the
10   Court's original scheduling order by approximately 5 to 6 weeks. See ECF Nos. 57,
11   58. By contrast, this joint motion seeks only to extend the deadline for close of fact
12   discovery to December 15, 2020, and does not seek to modify other dates set forth
13   in the operative scheduling order. Good cause exists for the requested modification.
14   I.         RELEVANT PROCEDURAL BACKGROUND

15              Plaintiffs filed their initial complaint on July 1, 2019. ECF No. 1.
16   Plaintiffs filed their First Amended Complaint for Declaratory and Injunctive Relief
17   (FAC) on July 30, 2019 and served the FAC and summons on August 1, 2019. ECF
18   No. 3; ECF No. 5 at 1, n.2. A case management conference was held before
19   Magistrate Judge Goddard on October 9, 2019, ECF No. 15 at 1, and thereafter,
20   Plaintiffs filed a Second Amendment Complaint adding allegations related to
21   amendments made to Penal Code§ 27510, the statute challenged in this matter, that
22   Governor Newsom signed into law in October 2019, ECF No. 20.
23         Plaintiffs then filed a motion for a preliminary injunction on November 12,
24   2019, which Defendants opposed. ECF Nos. 21 & 25. Briefing was completed on
25   the motion and related evidentiary objections in early February of this year, and the
26   Court did not request a hearing on the motion. See ECF Nos. 52, 52-1, 53. The
27          1
            Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Director
     Luis Lopez is automatically substituted as a defendant in this matter in place of his
28   predecessor, former Acting Director Brent E. Orick.
                                                   1
                Joint Motion to Modify Deadline for Close of Pact Discovery (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 64 Filed 10/27/20 PageID.8179 Page 3 of 5



1    parties await a ruling on the preliminary injunction motion.
2          In the Joint Case Management Statement the parties filed in advance of the
3    October 9, 2019 case management conference with Magistrate Judge Goddard, as
4    well as during the case management conference, the parties notified the Court that
5    they planned to wait to conduct discovery until after resolution of Plaintiffs'
6    preliminary injunction motion, and proffered the joint view that it would be
7    premature to set a discovery schedule until after resolution of that motion. ECF No.
8    11 at 13, 20, 22. Nonetheless, in accordance with the directions in Magistrate Judge
 9   Goddard's ENE order, the parties proposed in their Joint Case Management
10   Statement a set of discovery and pre-trial deadlines tied to resolution of the
11   preliminary injunction motion. Id. at 22-23 [the parties assuming at that time, for
12   purposes of proposing dates, that the preliminary injunction motion would be heard
13   and resolved in early 2020]. The Court issued its original scheduling order after the
14   case management conference; that order set the original date for close of fact
15   discovery at September 23, 2020. ECF No. 15.
16         In July 2020, the parties jointly sought modification of the Court's original
17   scheduling order on several grounds, including that the parties had originally wished
18   to wait to conduct discovery until after resolution of the preliminary injunction
19   motion, and the need for the parties to.adjust the discovery process to the current
20   COVID-19 pandemic. ECF No. 57. The Court granted the parties' request, and
21   issued an order modifying the dates set forth in the original scheduling order.
22   ECF No. 58. Under that order, the close of fact discovery is currently set at
23   November 6, 2020. Id. at 3. Also under the modified schedule, expert designations
24   and reports are due January 8, 2021, and the exchange of rebuttal experts is set for
25   February 8, 2021. Id. at 4. The close of expert discovery is set for February 26,
26   2021. Id.
27
28
                                                   2
                 Joint Motion to Modify Deadline for Close of Pact Discovery (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 64 Filed 10/27/20 PageID.8180 Page 4 of 5



 1   II.     Goon CAUSE EXISTS TO MODIFY THE SCHEDULING ORDER
2          Counsel for the parties have met and conferred, and agree that an extension of
3    time on the close of fact discovery is warranted. The parties are in the midst of
4    exchanging responses to discovery requests served by each side, and are working
5    together to resolve any issues regarding the scope and form of discovery responses.
6    Several depositions of Plaintiffs have been set in October and November 2020 or are
7    in the process of being scheduled. The parties are also working together to ensure
 8   that depositions are conducted at reasonably convenient times for all involved,
 9   accommodating illness, school exams, and work schedules.
10         Simultaneously and unexpectedly, due to the pandemic and other factors, both
11   Defendants' counsel and Plaintiffs' counsel have been experiencing an unusually
12   heavy caseload on this and other matters. All parties wish to ensure that they have
13   adequate time to prepare their discovery responses with care and to prepare for
14   depositions. In light of the outstanding discovery requests, scheduled depositions,
15   and conflicts in the schedules of the parties and counsel, the parties agree that
16   modifying the current scheduling order to provide 3 0 to 40 additional days for fact
17   discovery will benefit all parties and help minimize the need to resort to the Court
18   for resolution of discovery disputes. Therefore, the parties jointly request
19   modification of the operative scheduling order to extend the deadline for close of
20   fact discovery from November 6, 2020, to December 15, 2020.
21
           The parties do not request modification of any of the remaining dates set forth
22
     in the Court's operative scheduling order.
23
24
            WHEREFORE:
25
           The parties hereby jointly request that the Court issue an order modifying the
26
     date set for the close of fact discovery in the operative scheduling order as follows:
27
28
                                                  3
              Joint Motion to Modify Deadline for Close of Fact Discovery (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 64 Filed 10/27/20 PageID.8181 Page 5 of 5



 1    Action                          Current Deadline              New Deadline
 2    Close of fact discoverv         November 6, 2020              December 15, 2020
 3
            Although the parties do not anticipate seeking further modification in the
 4
     future, they also jointly request that the Court's order modifying the scheduling
 5
     order reserve the parties' ability to seek the Court's approval of further
 6
     modifications for good cause should the need to do so arise.
 7
            A proposed order will be lodged with the Court concurrently with submission
 8
     of this joint motion.
 9
10
11   Dated: October 27, 2020                         Respectfully Submitted,
12                                                   XAVIER BECERRA
                                                     Attorney General of California
13                                                   MARK BECKINGTON
                                                     Supervising Deputy Attorney General
14
15
16
17                                                   Deputy Attorney General
                                                     Attorneys for Def?ndants Xavier
18                                                   BecerraJ zn his official cqpacity as
                                                     Attorney General of the State of
19                                                   CaliforniaJ and Luis LopezJ in his
                                                     official capacity as Director of
20                                                   tne Department of Justice Bureau of
                                                     Firearms              ·
21
22                                                   DILLON LAW GROUP, APC
23
24
25
                                                     Attorney for Plaintiffs
26
     SA2019103398
27   63699796.docx

28
                                                 4
               Joint Motion to Modify Deadline for Close of Fact Discovery (3:19-cv-01226-L-AHG)
